Blackburn, Judge.
In Jordan v. City of Rome, 203 Ga. App. 662 (417 SE2d 730) (1992), this court reversed in part the trial court’s grant of summary judgment for the appellees, holding that no special relationship was required for liability of-municipalities with regard to provision of police protection in Georgia. This court affirmed the grant of summary judgment for the appellees on a claim alleging negligent and improper training of the radio dispatch officers.
In City of Rome v. Jordan, 263 Ga. 26 (426 SE2d 861) (1993), however, the Supreme Court upheld the affirmance of the grant of summary judgment on the claim regarding the training of the radio dispatch officers, but reversed the portion of this court’s judgment which reversed the trial court. Accordingly, our original judgment in Divisions 1 and 2 of Jordan v. City of Rome, supra, is vacated, and the judgment of the Supreme Court is hereby made the judgment of this court. The trial court’s judgment, therefore, is affirmed.

Judgment affirmed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Cooper, Andrews, Johnson, JJ., and Senior Appellate Judge John W. Sognier concur.